Citation Nr: 0329279	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  99-02 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1951 
to June 1953.  His DD 214 shows that he was awarded the 
Korean Service Medal with two bronze service stars.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The case was remanded by the Board in 
October 2000 for additional development.  


FINDING OF FACT

The appellant has cold injury residuals that are related to 
his military service.  


CONCLUSION OF LAW

Cold injury residuals were incurred in military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The January 1999 statement of the case and the January 2000 
and March 2003 supplemental statements of the case advised 
the appellant of the laws and regulations pertaining to his 
claim for service connection for residuals of cold injury.  
These documents informed the appellant of the evidence of 
record and explained the reasons and bases for denial.  He 
was specifically informed that service connection was being 
denied because the evidence did not show that his peripheral 
neuropathy is linked to service.  The statement of the case 
and supplemental statements of the case made it clear to the 
appellant that in order to prevail on his service connection 
claim, he needed to present medical evidence that 
demonstrated he was disabled and that the condition was 
linked to service.  The appellant was notified in April 1997 
and May 2003 as to information/evidence he needed to submit 
to establish his claim.  The RO also sent letters to the 
appellant dated in September 2002 and March 2003 that 
informed him of the provisions of the VCAA and informed him 
what action he needed to take and what action the RO would 
take on his claim for service connection for cold injury 
residuals.  Specifically he was told that he needed to submit 
evidence showing that he had residuals of cold injury that 
were related to service.  

The Board notes that recently the United States Court of 
Appeals for the Federal Circuit invalidated the regulation 
that allowed the RO to send a letter containing a deadline 
for submitting evidence that is less than the one-year called 
for by the VCAA.  See, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  In this case, the appellant 
provided additional evidence and subsequently indicated in a 
May 2003 statement that he had no additional pertinent 
evidence to submit.  In light of the fact that the appellant 
has had more than one year to submit evidence, has submitted 
evidence, and has indicated that there is no additional 
evidence forthcoming, the Board finds that there is no 
prejudice to the appellant in proceeding with his appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained private medical treatment records VA treatment 
records and provided the appellant with VA examinations in 
December 1997, June 1998, and February 2003.  The appellant 
testified before the undersigned Veterans Law Judge at a 
Video Conference hearing on August 21, 2000.  There is no 
indication that there is more information or evidence to be 
found with respect to the appellant's claim.  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Evidence

The appellant asserts that he has residuals from cold 
injuries he sustained while serving in Korea during the 
Korean Conflict.  

Available service medical records, including the June 1953 
separation examination, do not show any complaint, treatment, 
or finding of a cold injury.  

In an April 1997 medical statement, R. A. Correa, M.D., 
indicated that he had been treating the appellant since 1991 
for a chronic rash of both feet, peripheral vascular 
insufficiency of the feet and toes in particular, and painful 
neuropathy that affected mostly the toes.  The physician 
opined that, in retrospect, the appellant's symptoms "can be 
related to prior frost bite affecting the feet."  

In June 1997, the appellant submitted nine statements from 
fellow servicemen who described the severe weather conditions 
that had existed for them and the appellant during their 
military service in Korea during the Korean Conflict and the 
problems they experienced with frostbite.  Some of the 
statements recalled the appellant's problems with cold 
injuries to his hands and feet.  

In November 1997, the National Personnel Records Center in 
St. Louis, Missouri, indicated that they had no service 
medical records on file for the appellant, and that any such 
records may have been destroyed in the fire that took place 
there on July 12, 1973.  

The appellant underwent a VA examination of the arteries and 
veins in December 1997.  His chief complaint was pain, 
numbness, and paresthesias of the hands and feet, with the 
feet being the more severe.  He stated that he had worked as 
a telephone switchman for 32 years, which had required 
climbing ladders and being on his feet all the time.  He gave 
a history of problems with his feet in Korea in 1952 and 1953 
due to the cold weather.  He indicated that soreness in the 
bottoms of his feet caused problems when he walked, that his 
current problems were more severe at night and caused him to 
wake up with sore feet, that the paresthesias were 
principally in the bottom of the feet, and that he had no 
angina or chronic edema but did experience sensitivity to 
cold.  The diagnoses were peripheral neuropathy, diabetes 
mellitus, and hypertension.  The examiner stated that the 
peripheral neuropathy was more consistent with that of a 
diabetic neuropathy of the distal sensory type, which 
normally took the form of persistent, often distressing, 
pain, numbness and tingling that affected the feet and lower 
legs symmetrically, and which, in severe cases, could 
affected the hands.  

At a June 1998 VA cold injury protocol examination, the 
appellant indicated that he had been exposed to extreme cold 
for a long period of time while living primarily in "fox 
holes and bunkers" when assigned to a field artillery unit 
in Korea.  He noted that his feet and hands had been 
extremely cold, and that he had gone to a battalion field 
hospital several times with complaints but was sent back to 
his unit after being told nothing was done.  He did not 
recall seeing any discolorations, blistering, or ulcerations.  
He stated that he had not had any problems with his hands or 
feet following his discharge from the service until about ten 
years ago when he began noticing tingling in his feet that 
was associated with pain that was limited primarily to the 
soles of his feet.  He indicated that he had noticed mild 
tingling in the tips of the fingers of both hands 
approximately four to five years ago, which had been 
accompanied by a bleeding rash that several dermatologists 
could not diagnosis, and which had disappeared without 
specific treatment.  At about the same time, he was found to 
have an elevated blood sugar on routine physical examinations 
and was diagnosed as Type II diabetes mellitus.  

On examination, the appellant's primary complaint was that 
his feet hurt, especially at night.  He stated that he has 
pain in his feet especially the soles of his feet which 
awakened him at night, and that the bottoms of his feet were 
essentially sensitive, causing a great deal of pain if he 
walked on the beach and stepped on shells or stones.  He 
described numbness, primarily of the soles of his feet, but 
also a mild amount at the tips of his fingers.  He noted no 
particular cold sensitivity but remarked that he had been 
living in Florida for many years.  He denied recurrent fungal 
infections and had no disturbances of nail growth, foot 
ulcerations, skin discolorations, or chronic edema.  Good 
femoral pulses with good dorsalis pedis and posterior tibial 
pulses were present in the extremities bilaterally. The skin 
on both feet appeared and felt normal.  There were no toenail 
deformities, ulcerations, fungus, or edema noted.  Deep 
tendon reflexes were hypoactive but equal and present in both 
lower extremities.  Vibratory sensation was intact in the 
lower extremities, but there was some decrease in pinprick 
sensation from the middle of both feet extending distally.  
The diagnoses were mild cold injury of the feet and hands 
during service in Korea, and Type II diabetes mellitus, with 
symptoms suggestive of classic peripheral neuropathy.  The 
examiner opined that it would be impossible to ascertain the 
exact contribution of each diagnosis to the appellant's 
current symptoms.  

The appellant submitted statements from two additional fellow 
servicemen in February 1999 and August 1999 that described 
the severe weather conditions the appellant's unit had 
experienced in Korea during the Korean Conflict.  

In a January 2000 medical statement, T. T. Hopkins, M.D., 
indicated that he had seen the appellant for a complaint of 
peeling of his fingertips.  The physician stated that he had 
treated the appellant's dermatitis/psoriasis, seborrheic 
dermatitis of the face/scalp/hairline, and symptomatic 
actinic keratoses.  

In a February 2000 medical statement, P. Barrese, M.D., 
stated that he was treating the appellant for hypertension 
and that there was no clubbing, cyanosis, or edema in the 
extremities.  The diagnoses reported were stable 
hypertension, Type II diabetes mellitus with peripheral 
neuropathy and retinopathy, and left ventricular hypertrophy 
by echocardiography.  

At his August 2000 Video Conference hearing, the appellant 
testified about the severe weather conditions to which he was 
exposed without adequate clothing in Korea during the Korean 
Conflict and about the cold injury problems for which he 
received treatment at a field hospital at the time.  He 
indicated that a field physician had told him that his foot 
was frozen.  He also described the current cold injury 
residuals he experienced in his hands and feet.  

M. S. Kallins, M.D., concluded in an April 2001 neuropathy 
evaluation report that the appellant was a diabetic with 
peripheral neuropathy.  

In an August 2001 medical statement, J. B. DiVincenzo, M.D., 
indicated that he had been treating the appellant for 
diabetic foot care and fungus nails since October 1999.  It 
was noted that extensive vascular studies and neurological 
examinations had proved positive for a diabetic peripheral 
polyneuropathy of the feet.  

The report of a February 2003 VA peripheral neuropathy 
examination noted that the appellant had had fifteen months 
of combat service in Korea, where he had experienced 
frostbite of his feet, for which he was seen by the medical 
doctor in his unit who had provided local therapy to warm up 
his feet and shoe packs.  Following service, he worked for an 
insurance company and then as an indoor switchman for the 
telephone company for 32 years, from which he had retired at 
age 56 without any history of being hospitalized or having 
experienced any injuries to his feet.  The appellant reported 
that after service he had experienced chronic pain in his 
feet on walking with some numbness at the time, and that he 
was unable to put sheets over his feet at night due to the 
pain.  He indicated that he had occasionally had symptoms in 
his fingers/hands, and that he had gone to a chiropodist 
every Sunday to receive treatment for his feet that gave him 
some comfort.  He indicated that his wife and daughter 
remembered him going to the chiropodist frequently because of 
his feet pain and feet symptoms over many years.  

The February 2003 examination revealed no posterior tibial 
pulses or dorsalis pedis pulses palpable in either foot, and 
no hair growth on the top of either foot.  There was 
hyperpigmentation on the dorsal aspects of both feet.  The 
toes and great toe on both feet moved adequately.  A cotton 
touch examination revealed marked decrease in response to 
touch below the malleolus on the left to the sole and from 
the mid-right foot down to the top of the toes on the right, 
with slight decrease on the soles of the feet.  There was 
some decreased wood stick sensation to the left foot from the 
proximal forefoot down through the toes, and minimal wood 
stick decrease over the dorsal aspect of the instep and the 
toes on the right.  The impressions were (1) cold injury 
frostbite history, with a long history of chronic foot pain, 
burning and inability to tolerate the touch of sheets at 
night, and being followed by chiropodist weekly over many 
years; (2) diabetes mellitus Type II adult; (3) peripheral 
neuropathy of the distal feet; and (4) arteriosclerotic heart 
disease, coronary artery disease with post-six vessel 
coronary bypass graft.  An added diagnosis was 
cerebrovascular arteriosclerosis with previous 
cerebrovascular thrombosis and left hemiplegia mostly 
resolved.  

The examiner provided the following opinions regarding the 
appellant's medical conditions: he suffered from frostbite 
and cold injury while in military service in Korea, and 
suffered symptoms of cold injury/frostbite from that day on 
until the present; his peripheral neuropathy associated with 
a cold injury was present; he had had diabetes mellitus and 
secondary peripheral neuropathy for a number of years with 
severe cardiovascular side effects of coronary bypass surgery 
and cerebrovascular arteriosclerosis; the frostbite injury 
did cause him symptoms and pain and a cold injury type of 
peripheral neuropathy over many years; and the current 
peripheral neuropathy related to his diabetes mellitus was 
not as least as likely as not related to his cold injury.  
The examiner further stated that certainly the appellant 
having had his cold injury and neuropathy prior to his 
diabetic neuropathy had made his diabetic neuropathy slightly 
worse, and that it was impossible to estimate the amount of 
exacerbation.  The examiner indicated that he had reviewed 
the appellant's available medical records, including the two 
previous VA examinations and records from his physicians in 
Manatee County.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Regulations also provide that 
service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

Analysis

The appellant argues that he has residuals of cold injuries 
he sustained in Korea during the Korean Conflict.  He has 
been diagnosed with peripheral neuropathy that has been 
attributed to his diabetes mellitus.  However, there is 
medical opinion that identifies the appellant with residuals 
of cold injuries.  Dr. Correa opined in 1997 that the feet 
problems for which he had been treating the veteran since 
1991 (prior to the manifestation of diabetes) "can be 
related to the prior frostbite affecting the feet."  Two VA 
examiners, in June 1998 and February 2003, diagnosed the 
appellant with residuals of cold injury that took place in 
service.  Each examiner had access to the veteran's claims 
folder for review and concluded that the veteran had symptoms 
of frostbite that were related to service.  

Although the appellant's available service medical records do 
not reveal evidence that he was treated for any cold 
injuries, he has indicated in his statements and his hearing 
testimony that he did receive treatment at a field hospital 
for cold injuries, including a frozen foot.  He has also 
submitted several statements from fellow servicemen who 
described the harsh weather conditions they and the appellant 
had had to endure while serving in Korea during the Korean 
Conflict.  Some of the statements also reference the 
appellant's problems with cold injuries.  

The veteran claims that the frostbite occurred during combat 
service in Korea, but there is no record of his receiving 
awards or medals indicative of combat service and no other 
circumstantial evidence supporting that contention.  He is 
not entitled to consideration of the provisions of 
38 U.S.C.A. § 1154 (West 2002) with regard to his claim for 
service connection for cold injury residuals.  However, the 
Board finds that the lay statements and his Korean Service 
Medal with two bronze stars provides evidence showing that 
the appellant had service during the Korean Conflict and 
supports his claim that he had cold injury therein.  
Furthermore, the Board has determined that there is an 
approximate balance between the positive and negative 
evidence with regard to the claim for service connection for 
cold injury residuals.  Because a veteran is extended the 
benefit of the doubt when the evidence is in equipoise, under 
38 U.S.C.A. § 5107, the Board finds that service connection 
is warranted for cold injury residuals.  


ORDER

Service connection is granted for cold injury residuals.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



